           Case 2:19-mj-02766-DUTY Document 1 Filed 07/05/19 Page 1 of 1 Page ID #:1

                                                                                                          ~= iLtt~


                                                                                               Z0~9,~UL -S AM i F- t~~



                                      UNITED STATES DISTRICT COURT                                    ~~~~~~—"
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER




                               ~.              PLAINTIFFS)
                                                                            i~
          Rf►11 ~, 1
                   ti   Scn ~u ~< q, v~                                                  AFFIDAVIT RE
                                                                                   OUT-OF-DISTRICT WARRANT
                                             DEFErrvANT(S).



The above-named defendant was charged by: ~- ~ ~ ~ ~fi►'L
in the ~AS~'Gr ✓1                   District of ~~ ►rY~ S In~ t~0►~i Ct      on                            6~7~29 t~?
at ~2 =(S~       ❑ a.m. /~ p.m. The offense was alleg~ommitted on or about
in violation of Title. I ~                        U.S.C., Sections) ~~~ , 13~ty .                          (ate(A~ , ~tS~.6
t0 Wlt: (6+'►'~Jl rAG..dI     ~o►~ ~r u~       ~-~c+ ~1 "Sl~oFi" _            1~1 rri?h 0n ~~ wjnri►aa,     A,~r.~ ins_   ~ Ah0'~i~ks/


A warrant for defendant's arrest was issued by:

Bond of $                                 was ❑set / ❑recommended.

Type of Bond:

Relevant documents)on hand (attach):



I swear that the foregoing is true and correct to the best of my knowledge.

Sw        `o before me, an      s ribed in my ~Feserce on           ~~                                                         , by
                                                   ~,
                                                                   .;
                                                 '~, f -            ~     :> Deputy Clerk.
                                                        . ,-~.          ,''
                                                                        y
                                                  /.
                                                   ~T



     6~                                                '" I v }`             ~~ "
                                                                             {1'~-~vi ~      ~~nhc1
Signature of Agent                                                          Print Name of Agent


~g~                                                                         ~.~G~ A~~~-
Agency                                                                      Ti e


CR-52(05/98)                              AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
